T. M. Kavanagh, C. J.
(concurring in part and dissenting in part). I concur in the reasoning and result reached in the opinion of Justice T. G. Kavanagh that the plan embodied in 1973 PA 1 and 2 violates the 1963 Constitution, art 9, § 12.
Fpr reasons set forth in my dissenting opinion in Butcher v Grosse Ile Twp, 387 Mich 42; 194 NW2d 845 (1972), I do not agree with the second portion of his opinion which deals with the question of whether the ad valorem tax authorized by 1973 PA 1 is subject to the millage limitation of art 9, §6.
Admittedly, Justice Kavanagh holds "[n]either *192Butcher nor the nonapplication of limitation provision has nullified the 15-mill limitation. It still applies to millage to cover current operating needs of a school district”.
The indebtedness which the School District of the City of Detroit is endeavoring to repay is "operating expenses”. It remains an operating expense although an unpaid one. A rose is a rose is a rose is a rose. Allowing the deficit to run for more than one year does not change it from an operating expense to an operating deficit which can be paid from unvoted millage.